Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee s/et forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2011 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Non-Final rejection is filed in response to Request for Continued Examination (RCE) filed 10/29/2021. 
	Claims 1, 3, 5, 11, 13, and 20 are amended.
	Claim 18 is canceled.
	New claims 21-22 are added.
 
Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 10/29/2021 on pg. 9-14 that prior art combination of Roederer, Stiffler, and Meijer fail to teach, “in response to receiving the request to update the first data node, automatically: identifying an active path from the first data analysis graph; identifying from the active path: an insertion point between the first data node and a parent node of the first data node, and one or more children nodes of the first data node in the first data analysis graph; generating duplicate one or more children nodes from the one or more children nodes, wherein each node of the duplicate one or more children nodes is a distinct copy of a node from the one or more children nodes; generating an updated first data node; generating a second data analysis graph comprising the updated first data node and the duplicate one or more children nodes, wherein each node of the second data analysis graph is immutable, wherein generating the second data analysis graph further comprises: linking the updated first data node and the parent node at the insertion point, and linking the updated first data node and the duplicate one or more children nodes; and causing presentation of the second data analysis graph in the user interface”. 
	Response to Argument 1, Applicant’s arguments have been considered
however, in light of the amendments, a new combination of prior art (U.S. Patent Application Publication NO. 20090310816 “Freire”, U.S. Patent Application Publication NO. 20040186845 “Fukui”, and further in light of U.S. Patent Application Publication NO. 20100037212 “Meijer”) is applied to updated rejections.
	
	Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 10/29/2021 on pg. 14-15 that claims 3, 5, 9-12, 16-17, and 20 depend on the newly amended claims 1, 6, and 13 and thus are patentably distinct over the combination of Roederer, Stiffler, Meijer, and Rajvanshi. 
	Response to Argument 2, Applicant’s arguments have been considered
however, in light of the amendments, a new combination of prior art is applied to updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20090310816 “Freire”, U.S. Patent Application Publication NO. 20040186845 “Fukui”, and further in light of U.S. Patent Application Publication NO. 20100037212 “Meijer”.
Claim 1:
Freire teaches a computer-implemented method comprising: 
receiving, via a user, a request to update a first node (i.e. para. [0031], Fig. 3, a user makes changes to the state of pre-existing application 112 through interaction with user interface window 200), wherein a first data analysis graph comprises the first data node, wherein the first data node corresponds to a user interface element in the user interface wherein the user interface element represents at least one of a data set (i.e. para. [0049], Fig. 3, “Version tree 307 indicates a parent-child relationship between a root node 310 which is an empty action and a first node 308”, wherein a first node 308 may be selected by a user to cause the creating of a new branch node, wherein a data set is equivalent to the nodes the version tree of a pre-existing application) or a data set transformation operation;	and in response to receiving the request to update the first data node, identifying an active path from the first data analysis graph, automatically (i.e. para. [0054], Fig. 3, “A subsequent user interaction with pre-existing application 112 then may cause creation of fourth node 330 creating a new branch from first node 308 in the version tree”, wherein new forth node 330 is automatically inserted between a first generated node 326 and a parent node 308 in response to the user interaction with pre-existing application 112):
 identifying an active path from the first data analysis graph (i.e. para. [0049], “a parent-child relationship between first node 308 and a second node 326”, wherein the BRI of an active path includes the parent child relationship between a first generated node 326 and a parent node 308);	 identifying from the active path:	 an insertion point between the first data node and a parent node of the first data node, and one or more children nodes of the first data node in the first data analysis graph (i.e. para. [0054], Fig. 3, “A subsequent user interaction with pre-existing application 112 then may cause creation of fourth node 330 creating a new branch from first node 308 in the version tree”, wherein new fourth node 330 is automatically inserted between a first generated node 326 and a parent node 308 in response to the user interaction with pre-existing application 112);
generating (i.e. para. [0054], “User interaction with pre-existing application 112 after presenting the associated state in pre-existing application 112 creates a branch in the version tree”, wherein it is noted node 330, created by a user interaction, is also a child of node 308), 	 generating an updated first data node (i.e. para. [0053], “Pre-existing application 112 receives the combined actions, clears the current state, and uses the actions … as direct updates to the model state”, wherein the creation of node 330 updates the pre-existing application 112’s state);	 generating a second data analysis graph comprising the updated first data node and the (i.e. para. [0054], Fig. 3, “ User interaction with pre-existing application 112 after presenting the associated state in pre-existing application 112 creates a branch in the version tree”, wherein the second data graph is a data graph with the newly created branch node 330), (i.e. para. [0054], Fig. 3, “ A subsequent user interaction with pre-existing application 112 then may cause creation of fourth node 330 creating a new branch from first node 308 in the version tree”, wherein the newly created node 330 is inserted between first node 308 and second node 326);	 and causing presentation of the second data analysis graph in the user interface (i.e. para. [0053], Fig. 3, “presentation of the state of pre-existing application 112 associated with the selected node is triggered in the user interface window 200”, wherein a user interaction to node 308 to create a branching child node 330 is displayed to the user).  
	While Freire teaches inserting and displaying a child node into an active parent path automatically in one action , Freire may not explicitly teach 
generating duplicate one or more children nodes from the one or more children nodes, wherein each node of the duplicate one or more children nodes is a distinct copy of a node from the one or more children nodes;	generating a second data analysis graph comprising the updated first data node and the duplicate one or more children nodes, wherein each node of the second data analysis graph is immutable, wherein generating the second data analysis graph further comprises:	 linking the updated first data node and the parent node at the insertion point, and linking the updated first data node and the duplicate one or more children nodes.
However, Fukui teaches
generating duplicate one or more children nodes from the one or more children nodes, wherein each node of the duplicate one or more children nodes is a distinct copy of a node from the one or more children nodes (i.e. para. [0218], Fig. 27, “it is determined at step S403 that the manipulation request involves duplication, tree structure manipulation unit 12 creates duplicates of specified nodes under a node which is specified as the destination);	 generating an updated first data node (i.e. para. [0224], “Fig. 36, “duplicates of nodes N13, N14, N15 are created… at step S404 in FIG. 27, duplicated nodes N22, N23, N24 are created under node N20, resulting in the tree structure and availability condition as illustrated in FIG. 37”, wherein N22, N23, and N24 are duplicates of N13, N14, and N15);	 generating a second data analysis graph comprising the updated first data node and the duplicate one or more children nodes (i.e. para. [0246],  After tree structure manipulation unit 12 has completed the processing, the resulting tree structure and availability condition have changed as illustrated in FIG. 37), (i.e. para. [0218], Fig. 36-37, “ the manipulation request involves duplication, tree structure manipulation unit 12 creates duplicates of specified nodes under a node which is specified as the destination”, wherein it is understood that a user may select a specified destination node of N12 instead of N20 in order to have the duplicate one or more child nodes be inserted at the same point as a first data node beginning with N13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add generating duplicate one or more children nodes from the one or more children nodes, wherein each node of the duplicate one or more children nodes is a distinct copy of a node from the one or more children nodes; generating a second data analysis graph comprising the updated first data node and the duplicate one or more children nodes, wherein generating the second data analysis graph further comprises: linking the updated first data node and the parent node at the insertion point, and linking the updated first data node and the duplicate one or more children nodes, to Freire’s GUI for automatic node creation, with the duplication of children nodes, as taught by Fukui. One would have been motived to combine Fukui and Freire, and would have had a reasonable expectation of success, in order to create a more convenient method for users to interact and manage a version control in a tree structure. 	 While Freire and Fukui teach GUI’s for controlling and interacting with nodal tree hierarchies, Freire and Fukui may not explicitly teach 
wherein each node of the second data analysis graph is immutable.
However, Meijer also teaches generating a second data analysis graph (i.e. a new token stream is generated from which a new parse tree is constructed; para. [0053]).
Meijer further teaches 
wherein each node of the second data analysis graph is immutable (i.e. Parse tree modification component 830 utilizes the new immutable token stream to produce a new immutable parse tree that similarly shares as much as possible from the previous tree; para. [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein each node of the second data analysis graph is immutable to Freire-Fukui’s visual representation and application of data sets with wherein each node of the second data analysis graph is immutable as taught by Meijer. One would have been motivated to combine Meijer with Freire-Fukui, and would have had a reasonable expectation of success, in order to optimize programs including parsing systems in terms of resource utilization and performance (Meijer, para. [0004]).

Claim 2: 
Freire, Fukui, and Meijer teach the computer-implemented method of Claim 1.
Freire wherein the first data node further comprises at least one of:	a summary node, a table node, a histogram node, a distribution node, a time series node, a grid node, a heatmap node, a pivot table node, a filter node, a column editor node, an enrich node, a link node (i.e. para. [0049], Fig. 3, “Version tree 307 indicates … a parent-child relationship between first node 308 and a second node 326”, wherein it is noted that a first node 308 is linked to a second node 326), a set math node, or an export node.  

Claim 4:
Freire, Fukui, and Meijer teach the computer-implemented method of Claim 1.
Freire further taches wherein the second data analysis graph comprises at least two linked nodes according to an order (i.e. para. [0049], Fig. 3, “Version tree 307 indicates … a parent-child relationship between first node 308 and a fourth node 330”, wherein the fourth node 330 is created from a user interaction with pre-existing application 112), wherein causing presentation of the second data analysis graph further comprises:	 causing presentation, in the user interface, of at least two user interface elements according to the order (i.e. para. [0054], “FIG. 3, three branches extend from first node 308”, wherein Fig. 3 shows that fourth node 330 is child to node 308).
 
Claim 6:
Claim 6 is the non-transitory claim of reciting similar limitations to Claim 1 and is rejected for similar reasons. 

Claim 7:
Freire, Fukui, and Meijer teach the non-transitory computer storage medium of claim 6.
Freire further teaches wherein the node insertion request comprises data corresponding to the insertion point (i.e. para. [0054], “user interaction with pre-existing application 112 then may cause creation of fourth node 330 creating a new branch from first node 308 in the version tree”, wherein the user has selected node 308).  

Claim 8:
Claim 8 is the non-transitory computer claim reciting similar limitations to Claim 4 and is rejected for similar reasons.

Claim 13:
Claim 13 is the system claim reciting similar limitations to Claim 1 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the system claim reciting similar limitations to Claim 4 and is rejected for similar reasons. 

Claim 21:
Freire, Fukui, and Meijer teach the computer system of Claim 13.
Freire further teaches wherein presentation of the second data analysis graph in the user interface visually indicates a first node as a first data set transformation operation (i.e. para. [0053], Fig. 3, “presentation of the state of pre-existing application 112 associated with the selected node is triggered in the user interface window 200”, wherein a user interaction to node 308 to create a branching child node 330 is visually displayed to the user in the form of fourth node 330).  

Claims 3, 10-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20090310816 “Freire”, U.S. Patent Application Publication NO. 20040186845 “Fukui”, and further in light of U.S. Patent Application Publication NO. 20100037212 “Meijer”, as applied to claims 1, 6, & 13 above, and further in light of U.S. Patent Application Publication NO. 20120290575 “Hu”, 
Claim 3: 
Freire, Fukui, and Meijer teach the computer-implemented method of Claim 1.
Freire, Fukui, and Meijer may not explicitly teach further comprising:	identifying a non-transformation node from the active path, wherein identifying the non-transformation node further comprises:	 determining a node type for a node from the active path; and comparing the node type to a list of node types that do not perform transformations; identifying, from the active path, a subset of nodes that excludes the non- transformation node; identifying an abridged data analysis graph as the subset of nodes; and causing presentation of the abridged data analysis graph in the user interface.  
However, Hu teaches further comprising: identifying (i.e. A pruning algorithm can be applied; to the query tree; para. [0023]), a non-transformation node (i.e. para. [0023], unwanted or non-relevant nodes) from the active path (i.e. the algorithm looks at the clicked URLs associated with the parent node and its child node(s); para. [0023]), wherein identifying the non-transformation node further comprises: 
determining a node type for a node from the active path (i.e. para. [0023],  In order to perform pruning, the algorithm looks at the clicked URLs associated with the parent node and its child node(s)); and 
comparing the node type to a list of node types that do not perform transformations (i.e. para. [0023], “If a child node does not share any clicked URLs with the parent node and its sibling nodes, the child node is pruned”, wherein the BRI of a list of node types that do not perform transformations includes how the pruning algorithm determines that a child node is non-relevant by comparing it to a list of sibling nodes which contain relevant clicked URL’s with it’s parent node);
Identifying (i.e. the algorithm looks at the clicked URLs associated with the parent node and its child node(s); para. [0023]), from the active path (i.e. clicked URLs associated with the parent node and its child node(s); para. [0023]), a subset of nodes that excludes the non- transformation node (i.e. para. [0023], "fast food" does not share any clicked URL with "fast", "fast game", etc., and thus, the subtree under the node associated with "fast food" is pruned); 
identifying an abridged data analysis graph as the subset of nodes (i.e. para. [0031], A pruning component 206 prunes non-relevant expanded queries from the relationship structure 204); and 
causing presentation of the abridged data analysis graph (i.e. At 306, pruning is performed to remove non-relevant expanded queries … At 310, a database of query intents is created and maintained; para. [0033]) in the user interface (i.e. it is noted that Fig. 4, “a table 406 that shows a first query 408; para [0036]”, may be displayed using One or more graphics interface(s) 1236; para. [0060]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add further comprising: identifying a non-transformation node from the active path, wherein identifying the non-transformation node further comprises: determining a node type for a node from the active path; and comparing the node type to a list of node types that do not perform transformations; identifying, from the active path, a subset of nodes that excludes the non- transformation node; identifying an abridged data analysis graph as the subset of nodes; and causing presentation of the abridged data analysis graph in the user interface, to Freire-Fukui-Meijer’s GUI for visual representation and application of data sets, with wherein identifying the non-transformation node further comprises: a node type for a node from the active path; and comparing the node type to a list of node types that do not perform transformations; identifying, from the active path, a subset of nodes that excludes the non- transformation node; identifying an abridged data analysis graph as the subset of nodes; and causing presentation of the abridged data analysis graph in the user interface, as taught by Hu. One would have been motived to combine Hu and Freire-Fukui-Meijer, and would have had a reasonable expectation of success, in order to more effectively help a user organize and find information. 
Claim 10:
Claim 10 is the non-transitory computer claim reciting similar limitations to claim 3 and is rejected for similar reasons.

Claim 11:
 Freire, Fukui, Meijer, and Hu teach the non-transitory computer storage medium of claim 10.
Hu further teaches  wherein identifying the non-transformation node from the active path further comprises:	 determining a node type for a node from the active path (i.e. para. [0023],  In order to perform pruning, the algorithm looks at the clicked URLs associated with the parent node and its child node(s)); and 
comparing the node type to a list of node types that do not perform transformations (i.e. para. [0023], “If a child node does not share any clicked URLs with the parent node and its sibling nodes, the child node is pruned”, wherein the BRI of a list of node types that do not perform transformations includes how the pruning algorithm determines that a child node is non-relevant by comparing it to a list of sibling nodes which contain relevant clicked URL’s with its parent node);

Claim 12:
 Freire, Fukui, Meijer, and Hu teach the non-transitory computer storage medium of claim 10.
Freire further teaches wherein presentation of the second data analysis graph comprises a workflow visualization (i.e. para. [0047], Fig. 3, In workflow-based systems, pipeline control button 304 presents the workflow to the user).  

Claim 17:
Claim 17 is the system claim reciting similar limitations to claim 11 and is rejected for similar reasons.

Claim 18:
Claim 18 is the system claim reciting similar limitations to claim 3 and is rejected for similar reasons.

Claims 5, 9, 16, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20090310816 “Freire”, U.S. Patent Application Publication NO. 20040186845 “Fukui”, and further in light of U.S. Patent Application Publication NO. 20100037212 “Meijer”, as applied to claims 1, 6, 13 above, and further in light of U.S. Patent Application Publication NO. 20160267063 “Rajvanshi”.
Claim 5:
Freire, Fukui, and Meijer teach the computer-implemented method of Claim 1.
Freire, Fukui, and Meijer may not explicitly teach wherein identifying the active path comprises: accessing historical user interaction data associated with the first data analysis graph; identifying, from the historical user interaction data, a current node from the first data analysis graph; and identifying, as the active path, one or more nodes from the first data analysis graph based at least in part on a dependency of the current node.  
However, Rajvanshi teaches 
wherein identifying the active path comprises: accessing historical user interaction data associated with the first data analysis graph (i.e. a configuration detector that detects user interactions with the configuration user input mechanisms configuring a selected node in the unit hierarchy; para. [0125]);
identifying, from the historical user interaction data, a current node (i.e. current product) from the first data analysis graph (i.e. Ancestor node identifier 144 then recursively adds the parent product in bottom up manner to a list until the current product has no parent and then returns that list of ancestor nodes; para. [0040]);
and identifying, as the active path (i.e. corresponding entity hierarchy; para. 0023]), one or more nodes from the first data analysis graph based at least in part on a dependency of the current node (i.e. hierarchy accessing component 142 accesses unit hierarchy path 136 on the corresponding entity or unit that the user is viewing; para. [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add accessing historical user interaction data associated with the first data analysis graph; identifying, from the historical user interaction data, a current node from the first data analysis graph; and identifying, as the active path, one or more nodes from the first data analysis graph based at least in part on a dependency of the current node to Freire-Fukui-Meijer’s visual representation and application of data sets, with accessing historical user interaction data associated with the first data analysis graph; identifying, from the historical user interaction data, a current node from the first data analysis graph; and identifying, as the active path, one or more nodes from the first data analysis graph based at least in part on a dependency of the current node as taught by Rajvanshi. One would have been motivated to combine Rajvanshi with Freire-Fukui-Meijer, and would have had a reasonable expectation of success, in order to lead to a reduction in network traffic… because the user need not open a large number of different forms and have them open on his or her device, this can also advantageously reduce the processing and memory overhead associated with rendering the displays (Rajvanshi, para. [0046]).

Claim 9:
Claim 9 is the non-transitory computer claim reciting similar limitations to Claim 5 and is rejected for similar reasons.

Claim 16:
 Claim 16 is the system claim reciting similar limitations to Claim 5 and is rejected for similar reasons. 

Claim 20:
Freire, Fukui, and Meijer teach the computer system of Claim 13.
Freire, Fukui, and Meijer may not explicitly teach wherein the one or more computer processors are further configured to execute the software code to:	 access a first data set from a node in the second data analysis graph;	 access report configuration data associated with the node;	 and generate, in the user interface, a report comprising data from the first data set based at least in part on the report configuration data.  
However, Rajvanshi teaches 
wherein the one or more computer processors are further configured to execute the software code to:	 access a first data set from a node in the second data analysis graph (i.e. para. [0043], it is noted in Fig. 3, 278 that navigation component 148 can illustratively detect user interaction with a given display element, wherein the BRI of a first data set includes a first display element, containing a family hierarchy, that a user interacts with);	 access report configuration data associated with the node (i.e. para. [0043], it is noted in Fig. 3, that a user may access breadcrumb control for a selected element in 278);	 and generate (i.e. Fig. 3, 288 Render the display page), in the user interface (i.e. Fig. 3, 288 Control the display system), a report comprising data from the first data set based at least in part on the report configuration data (i.e. para. [0045], Fig. 3, 288 Navigation component 148 thus controls the display system 114 to render the display page or form for the family (or another display page or form)).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20090310816 “Freire”, U.S. Patent Application Publication NO. 20040186845 “Fukui”, and further in light of U.S. Patent Application Publication NO. 20100037212 “Meijer”, as applied to claim 13 above, and further in light of U.S. Patent NO. 6178382 “Roederer”.
Claim 22:
Freire, Fukui, and Meijer teach the computer system of Claim 13.
Freire, Fukui, and Meijer may not explicitly teach
wherein the first data node comprises a set math node, wherein the set math node is configured to at least:	 filter a first data set, append data from another data set, or remove data based at least on another data set.   
However, Roederer teaches
wherein the first data node comprises a set math node (i.e. Col. 4, lines 30-33, Any step may represent a mathematical computation on the data, resulting in one or more derived data values), wherein the set math node is configured to at least:	 filter a first data set, append data from another data set (i.e. Col. 10, lines, 50-57, “ In one embodiment, the user is given four choices to resolve this occurrence: …(4) "Merge"; i.e., add the unique elements of the new analysis tree to the existing one), or remove data based at least on another data set.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first data node comprises a set math node, wherein the set math node is configured to at least: filter a first data set, append data from another data set, or remove data based at least on another data set to Freire-Fukui-Meijer’s visual representation and application of data sets, with wherein the first data node comprises a set math node, wherein the set math node is configured to at least: append data from another data set, as taught by Roederer. One would have been motivated to combine Roederer with Freire-Fukui-Meijer, and would have had a reasonable expectation of success, in order to help a user more completely analyze a variety of data samples. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171